Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s attorney Mr. Ira Matsil @ 972-732-1001 on 12/08/2021

The application has been amended as follows: 

	1.	(Currently amended) A method for the generation of personalized Profile Package data in integrated circuit cards, the method comprising:	providing a table comprising a plurality of data records corresponding to a plurality of subscriptions to be generated, each record comprising a plurality of personalization fields to store different types of personalization values;	providing, for a given subscription among the plurality of subscriptions, a file for the Profile Package in an ASCII format, the file comprising fields to be personalized corresponding to one or more of the fields to store different types of personalization values;	converting the file for the Profile Package in the ASCII format into a hexadecimal code format file thereby obtaining a first hexadecimal profile, the hexadecimal code format file being a DER ;	wherein providing the file for the Profile Package in the ASCII format comprises:		introducing metadata, in particular annotations, in correspondence of the fields to be personalized, the metadata including an instruction to create a row of the offset table  for the corresponding personalization field; 		converting  the file for the Profile Package in the ASCII format into a initial file in hexadecimal format and store the file in hexadecimal format as previous file in hexadecimal format;		reading the file for the Profile Package in the ASCII format and find a metadata; and		performing an offset calculation iterative procedure.
	2.	(Canceled)
	3.	(Currently amended) The method of claim 1
	4.	(Original) The method of claim 3, further comprising, after reading the last metadata, performing an operation of substituting the values directly in the fields to be personalized in the file in hexadecimal format at the location indicated for each personalized field by the corresponding offset in the offset table.
	5.	(Original) The method of claim 3, wherein modifying the initialization value comprises modifying an annotated Package profile file obtained at the previous iteration and the comparing comprises comparing the hexadecimal profile obtained at the current and previous iteration.
	6.	(Original) The method of claim 3, wherein modifying the initialization value comprises always modifying the initial annotated Package profile file and the comparing comprises comparing the current hexadecimal profile with the initial file in hexadecimal format.
	7.	(Original) The method of claim 1, wherein the ASCII file contains a script in ASN.1 notation and the metadata are annotations in the line o where a customizable field occurs signaling the personalization field corresponding to the customizable field.

	9.	(Original) The method of claim 1, wherein a value in a customizable field is modified by changing the first byte of the value in the customizable field.
	10.	(Currently amended) A system for the personalization of integrated circuit cards, the system including a Mobile Network Operator and a Data Preparation server including a database of profiles comprising a personalization table, wherein the Data Preparation server comprises a processor and a memory storing instructions to be executed by the processor, the instructions for generating a personalized Profile Package according by performing the steps of: 	providing a table comprising a plurality of data records corresponding to a plurality of subscriptions to be generated, each record comprising a plurality of personalization fields to store different types of personalization values;	providing, for a given subscription among the plurality of subscriptions, a file for the Profile Package in an ASCII format, the file comprising fields to be personalized corresponding to one or more of the fields to store different types of personalization values;	converting the file for the Profile Package in the ASCII format into a hexadecimal code format file thereby obtaining a first hexadecimal profile, the hexadecimal code format file being a DER (Distinguished Encoding Rules) format;	selecting personalization values from the personalization fields in the table stored in the record corresponding to the given subscription;	calculating an offset table for the given subscription indicating for each field to be personalized a corresponding offset in the hexadecimal profile; and	substituting the personalization values from the personalization fields in the corresponding ;	wherein providing the file for the Profile Package in the ASCII format comprises:		introducing metadata, in particular annotations, in correspondence of the fields to be personalized, the metadata including an instruction to create a row of the offset table  for the corresponding personalization field; 		converting  the file for the Profile Package in the ASCII format into a initial file in hexadecimal format and store the file in hexadecimal format as previous file in hexadecimal format;		reading the file for the Profile Package in the ASCII format and find a metadata; and		performing an offset calculation iterative procedure.
	11.	(Original) The system of claim 10, further comprising a pre-processing module configured to read the ASCII file. 
	12.	(Canceled)
	13.	(Currently amended) The system of claim 10
	14.	(Currently amended) The system of claim 10
	15.	(Original) The system of claim 10, wherein system comprises a system for the personalization of eUICC cards.
	16.	(Currently amended) A computer-program product that can be loaded into a non-transitory memory of at least one processor and comprises portions of software code for implementing a method comprising the steps of:	providing a table comprising a plurality of data records corresponding to a plurality of subscriptions to be generated, each record comprising a plurality of personalization fields to store different types of personalization values;	providing, for a given subscription among the plurality of subscriptions, a file for the Profile Package in an ASCII format, the file comprising fields to be personalized corresponding to one or more of the fields to store different types of personalization values;	converting the file for the Profile Package in the ASCII format into a hexadecimal code format file thereby obtaining a first hexadecimal profile, the hexadecimal code format file being a DER (Distinguished Encoding Rules) format;	selecting personalization values from the personalization fields in the table stored in the record corresponding to the given subscription;;	wherein providing the file for the Profile Package in the ASCII format comprises:		introducing metadata, in particular annotations, in correspondence of the fields to be personalized, the metadata including an instruction to create a row of the offset table  for the corresponding personalization field; 		converting  the file for the Profile Package in the ASCII format into a initial file in hexadecimal format and store the file in hexadecimal format as previous file in hexadecimal format;		reading the file for the Profile Package in the ASCII format and find a metadata; and		performing an offset calculation iterative procedure.
	17.	(Canceled)
	18.	(Currently amended) The computer-program product of claim 16
	19.	(Original) The computer-program product of claim 18, wherein the method further comprises, after reading the last metadata, performing an operation of substituting the values directly in the fields to be personalized in the file in hexadecimal format at the location indicated for each personalized field by the corresponding offset in the offset table.
	20.	(Original) The computer-program product of claim 16, wherein the ASCII file contains a script in ASN.1 notation and the metadata are annotations in the line o where a customizable field occurs signaling the personalization field corresponding to the customizable field.

Drawings
 2.	The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Examiner Alaubaidi informed Mr. Matsil that drawing need to be labeled.  Applicant’s attorney Mr. Ira Matsil proposed for filing a replacement drawings which were considered and approved by the Examiner.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
3.	Claim 1-5 are allowed.

	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 10 and 16 recite the features of: 
	“providing a table comprising a plurality of data records corresponding to a plurality of subscriptions to be generated, each record comprising a plurality of personalization fields to store different types of personalization values;	providing, for a given subscription among the plurality of subscriptions, a file for the Profile Package in an ASCII format, the file comprising fields to be personalized corresponding to one or more of the fields to store different types of personalization values;	converting the file for the Profile Package in the ASCII format into a hexadecimal code format file thereby obtaining a first hexadecimal profile, the hexadecimal code format file being a DER (Distinguished Encoding Rules) format;	selecting personalization values from the personalization fields in the table stored in the record corresponding to the given subscription;	calculating an offset table for the given subscription indicating for each field to be personalized a corresponding offset in the hexadecimal profile; and	substituting the personalization values from the personalization fields in the corresponding personalization fields to be personalized including substituting the values directly in the fields to be personalized  in the file in hexadecimal format at a location indicated for each personalized field by the corresponding offset in the offset table;	wherein providing the file for the Profile Package in the ASCII format comprises:		introducing metadata, in particular annotations, in correspondence of the fields to be personalized, the metadata including an instruction to create a row of the offset table  for the corresponding personalization field; 		converting  the file for the Profile Package in the ASCII format into a initial file in hexadecimal format and store the file in hexadecimal format as previous file in hexadecimal format;		reading the file for the Profile Package in the ASCII format and find a metadata; and		performing an offset calculation iterative procedure”.


The features in those independent claims are neither taught or made fairly obvious by the prior art or record.

Examiner has conducted a thorough search and have found that none of the prior art found clearly teach or fairly suggest 

“wherein providing the file for the Profile Package in the ASCII format comprises:		introducing metadata, in particular annotations, in correspondence of the fields to be personalized, the metadata including an instruction to create a row of the offset table  for the corresponding personalization field; 		converting  the file for the Profile Package in the ASCII format into a initial file in hexadecimal format and store the file in hexadecimal format as previous file in hexadecimal format;		reading the file for the Profile Package in the ASCII format and find a metadata; and		performing an offset calculation iterative procedure”


Therefore, D1 Simalliance does not teach or fairly suggest “wherein providing the file for the Profile Package in the ASCII format comprises:		introducing metadata, in particular annotations, in correspondence of the fields to be personalized, the metadata including an instruction to create a row of the offset table  for the corresponding personalization field; 		converting  the file for the Profile Package in the ASCII format into a initial file in hexadecimal format and store the file in hexadecimal format as previous file in hexadecimal format;		reading the file for the Profile Package in the ASCII format and find a metadata; and		performing an offset calculation iterative procedure” as recited in the independent claims.  

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Magnuson (Pat. No.: 10,339,299 B1) teaches any changes made to the application configuration in the configuration UI may be propagated throughout the generated metadata. For example, if a configurator changes a field in a form in the front end of the application, that change may trigger automatic changes in the database columns, business logic, dependency filter sets, or anywhere else 

Baldi (Pat. No.: 11,005,754 B1) teaches that specific metadata than can be modified by the actions may direct queues/buffers 160 in several ways (e.g., how to buffer packets, when to schedule the packets for transmission, through which output port to send the packets, etc.). Once the network packet reaches the top of the queue (for example), match action units 170 determine further actions to be taken (if any) based on whether the metadata extracted by parsers 140 matches any other keys. At output 180, network node 120(1) sends the network packet to another location, see col. 4, lines 15-25 and Fig. 7 and corresponding text.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHA S AL AUBAIDI whose telephone number is (571)272-7481. The examiner can normally be reached Mon-Friday Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652